Citation Nr: 0105767	
Decision Date: 02/27/01    Archive Date: 03/02/01

DOCKET NO.  00-01 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury, to include seizures.

2.  Entitlement to an increased evaluation for schizophrenia, 
paranoid type, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel



INTRODUCTION

The veteran's active duty from February 1969 to October 1970 
has been verified.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from September 1998 and February 1999 rating 
decisions of the Denver, Colorado, Department of Veterans 
Affairs (VA) Regional Office (RO).  In the September 1998 
rating decision, the RO continued the 30 percent evaluation 
for schizophrenia, paranoid type.  In the February 1999 
rating decision, the RO denied service connection for 
residuals of a head injury as not well grounded.


REMAND

The Board observes that recently-enacted legislation has 
enhanced VA's duty to assist a veteran in developing the 
facts pertinent a claim before VA and expanded the VA's duty 
to notify the veteran and his representative, if any, 
concerning the aspects of claim development.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); Veterans Benefits and Health Care Improvement 
Act of 2000, Pub. L. No. 106-419, § 104 (2000).

The new legislation requires, in part, that the Secretary 
obtain records of relevant medical treatment at VA facilities 
if the claimant furnishes enough information sufficient to 
locate those records.  

The Board finds that a remand to attempt to obtain VA medical 
records at the Ft. Lyon facility, where the veteran worked 
and received ongoing psychiatric treatment, must be made 
prior to the Board's adjudicating the claim for an evaluation 
in excess of 30 percent for schizophrenia, paranoid type.  
Specifically, at the July 1999 psychiatric evaluation report, 
the veteran stated he had been seeing Dr. M. for weekly 
sessions, but once Dr. M. left, he began seeing Dr. S.  The 
last VA treatment records in the claims file (prior to the 
time the veteran filed his claim for an increased evaluation) 
are in 1987, and since then, no VA outpatient treatment 
records have been associated with the claims file.  As VA has 
been put on notice of the existence of VA records that are 
relevant to the issue on appeal, VA must seek to obtain those 
records.  See, for example, Robinette v. Brown, 8 Vet. App. 
69, 80 (1995).

Additionally, this new legislation requires VA to provide a 
medical examination or obtain a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion is necessary to make a 
decision on the claim when the record (1) contains competent 
evidence that the claimant has a current disability or 
persistent or recurrent symptoms of the disability; (2) 
contains evidence which indicates that the disability or 
symptoms may be associated with the claimant's active duty; 
and (3) does not contain sufficient medical evidence for VA 
to make a decision.

In an April 1998 VA hospitalization summary report, it seems 
that the examiner entered a diagnosis of history of a closed 
head injury and a seizure disorder under Axis III in the DSM-
IV diagnosis.  The Board will construe such as competent 
evidence of a diagnosis of residuals of a head injury, to 
include seizures.  Additionally, the veteran has attributed 
his seizures to service.  Also, there is insufficient medical 
evidence to make a decision on this claim.  Thus, the Board 
finds that the evidence of record establishes that a VA 
examination, to include a medical opinion with rationale, is 
necessary to make a decision on the claim for service 
connection.

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated him for his 
schizophrenia, paranoid type, and his 
residuals of a head injury, to include 
seizures.  After securing any necessary 
authorizations, the RO should request 
copies of all indicated records which 
have not been previously secured and 
associate them with the claims folder.  
If the RO cannot obtain any of the 
medical records indicated by the veteran, 
it should follow the proper procedures 
under the Veterans Claims Assistance Act.  
Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment reports, to include those 
addressed above.  All information which 
is not duplicative of evidence already 
received should be associated with the 
claims file.

2.  The RO should schedule the veteran to 
undergo a comprehensive VA examination to 
determine the nature, severity, and 
etiology of residuals of a head injury, 
to include seizures.  The examiner must 
have an opportunity to review the 
veteran's claims file.  After reviewing 
the claims file, to include the veteran's 
service medical records, and examining 
the veteran, the examiner should be 
requested to provide an opinion as to 
whether it is at least as likely as not 
that the veteran incurred residuals of a 
head injury, to include seizures in 
service or that manifestations of a 
seizure disorder were shown to a 
compensable degree within one year 
following service.  A complete rationale 
for any opinion expressed should be 
included in the examination report, to 
include the evidence in the record upon 
which the examiner bases the opinion.  
The claims folder must be made available 
to the examiner for review in conjunction 
with the examination.

3  The RO and the veteran are advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
United States Court of Appeals for 
Veterans Claims (the Court).  The Court 
has stated that compliance by the Board 
or the RO is neither optional nor 
discretionary.  Where the remand orders 
of the Board or the Court are not 
complied with, the Board errs as a matter 
of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent Court decisions that are 
subsequently issued also should be 
considered.

5.  Thereafter, the RO should 
readjudicate the veteran's claims for 
service connection for residuals of a 
head injury, to include seizures, and 
entitlement to an evaluation in excess of 
30 percent for schizophrenia, paranoid 
type.  

If the benefits sought on appeal remain denied, the veteran 
and his representative should be provided with a supplemental 
statement of the case.  The supplemental statement of the 
case must contain notice of all relevant actions taken on the 
veteran's VA claims for benefits, to include a summary of the 
evidence and applicable law and regulations considered 
pertinent to the issue currently on appeal.  An appropriate 
period of time should be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Mark J. Swiatek
	Acting Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

